Citation Nr: 0834237	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  05-21 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for Post 
Traumatic Stress Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The veteran had active duty service from February 1979 to 
October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDING OF FACT

The veteran's service connected PTSD symptoms include 
insomnia, nightmares, flashbacks, depression, and anxiety. 


CONCLUSION OF LAW

The veteran's PTSD symptoms do not approximate the criteria 
necessary for a rating in excess of 50 percent. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and her representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in June 2003 and 
March 2006. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the veteran about the information and evidence she 
was expected to provide. Of note, 38 C.F.R. § 3.159 has been 
revised in part recently. These revisions are effective as of 
May 30, 2008.  73 Fed. Reg. 23,353-23,356 (April 30, 2008). 
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. However, the veteran was 
nonetheless so advised at the inception of her claim, by 
letter dated in June 2003.  

The March 2006 letter provided notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
Additionally, for an increased-compensation claim, the VCAA 
requires VA to notify the claimant that to substantiate a 
claim the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008). Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

Although the veteran has not been provided with timely VCAA 
requirements of the duty to assist and duty to notify as it 
pertains to the issues of earlier effective date and the 
decision in Vazquez-Flores, the claim of an increased rating 
is a downstream issue from the initial grant of service 
connection for PTSD in the May 2004 RO decision. See Grantham 
v. Brown, 114 F.3d 1156 (1997). VA's General Counsel has held 
that no VCAA notice is required for such downstream issues. 
VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). Thus, 
the Board finds that the RO fulfilled its duty to notify. 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and VA treatment records are associated with 
the claims file. Additionally, the veteran was afforded a VA 
examination in connection with her claim. The veteran and her 
representative have not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide her claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

Analysis

The veteran claims that her PTSD symptoms approximate the 
criteria for a rating in excess of 50 percent. The Board 
finds that the preponderance of the evidence is against the 
claim, and it will be denied.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007). 
Because the veteran is challenging the initially assigned 
disability rating, it has been in continuous appellate status 
since the original assignment of service connection. The 
evidence to be considered includes all evidence proffered in 
support of the original claim. Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson, supra..

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 4.3 (2007).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination. 
38 C.F.R. § 4.126(a) (2007). When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment. 38 C.F.R. § 4.126(b).

The General Rating Formula for Mental Disorders provides:

100 percent - Total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own 
name.  

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50 percent - Occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).

The Court has held that global assessment of functioning 
(GAF) scale scores reflect the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), 
p. 32).

GAF Scale: 60 - 51 Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers); 50 - 
41 Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  See 38 C.F.R. § 
4.130 (2007) (the nomenclature employed in the schedule is 
based upon the DSM-IV, which includes the GAF scale).

The veteran was granted service connection for PTSD in May 
2004 rating decision. She initially received a 30 percent 
rating that was later increased to 50 percent through an 
October 2005 rating decision. The medical evidence includes 
records of regular treatment at the local VA medical center 
and three VA examination reports.  

During 2004 and 2005, the veteran regularly sought medical 
treatment for PTSD, including a January 2005 hospitalization. 
The veteran entered hospitalization after reporting 
depression and suicidal thoughts to a friend who subsequently 
took the veteran for emergency treatment. Although the 
veteran reported overdosing on medication, she denied having 
a suicidal intent and did not want to remain hospitalized. 
Upon mental status examination, the examiner found the 
veteran to be alert with normal speech. The veteran denied 
any hallucinations and was found to have her memory intact. 
During the hospitalization, she did not show any signs of 
suicidal or homicidal ideation. After recommending an 
adjustment in medication, the veteran was discharged in 
stable condition with restrictions to avoid alcohol or 
illicit drug use. Her GAF was between 35 and 50. 

During regular PTSD treatment in 2004 and 2005, the veteran 
reported having difficulty at work and varied reports on 
whether she was having difficulties with her interpersonal 
relationships with friends and family. For instance, a 
treatment note dated August 2004, reflects that the veteran 
reported childhood difficulties with her parents which caused 
her present depressed mood. However, a treatment note, dated 
July 2005, states that she has good relationships with her 
children, two siblings, and several friends.    

The veteran has not expressed any continuous symptoms of 
psychosis or suicidal ideation. She repeatedly reports sleep 
deprivation, depression, and job-related stress. Her worst 
symptoms appear in a July 2005 VA treatment record noting 
that she has engaged in self-mutilation as a coping 
mechanism. Her GAF scores have ranged from a 35 during her 
January 2005 hospital admission to 60 in a May 2005 treatment 
note. 

The veteran was afforded three VA examinations in connection 
with her PTSD claim. The first VA examination report, dated 
August 2002, reflects that the veteran experienced flash 
backs of sexual assault during active service. She also 
reported daily nightmares, hypervigilance, anxiety, and 
depression along with periodic suicidal thoughts. The 
examiner noted reports of adolescent sexual abuse by an older 
sibling prior to her entrance into active service. Upon her 
mental status examination, the examiner found her to have 
regular speech with appropriate affect and her memory was 
intact. She denied hallucinations or delusions. The examiner 
diagnosed PTSD and borderline personality disorder. He 
assigned a GAF of 70.

The second VA examination report, dated May 2005, shows that 
the veteran's reported present symptoms of flashbacks, 
nightmares, insomnia, anxiety, and depression. The veteran 
reported having a good relationship with her two children and 
being able to regularly complete activities of daily living. 
The examiner noted the veteran's occupational history, which 
included being laid off at her last job due to excessive 
absences. She was able to find other employment. Upon her 
mental status examination, the examiner noted normal speech, 
eye contact, and memory. However, she found the veteran to 
have an angry mood during the evaluation. The examiner 
diagnosed PTSD and borderline personality disorder by 
history. She estimated that the veteran's level of disability 
was moderate in both social and occupational functioning. As 
such, she assigned a GAF score of 60.  

During a September 2005 VA examination, the veteran was noted 
to be emotionally upset by having a male examiner. The 
examiner noted that her request for a female examiner could 
not be accommodated due to lack of availability of female 
examiners. The examiner accommodated the veteran's request to 
leave the door open during the examination. 

During the examination, the veteran reported symptoms of 
insomnia, nightmares, and anxiety. Upon her mental status 
examination, the veteran was found to have normal 
orientation, but her affect was blunted and tearful. The 
examiner noted her memory was intact. Although the veteran 
was notably restless throughout the examination, there were 
no observed tics or odd motor behaviors. The examiner 
diagnosed PTSD and borderline personality disorder. He opined 
that the veteran's symptoms were worse than in the May 2005 
VA examination. Nevertheless, he observed that her symptoms 
were of a moderate nature and assigned a GAF of 50.   

After carefully considering the evidence, the Board finds 
that the veteran's PTSD symptoms do not approximate the 
criteria necessary for a 70 percent rating. A 70 percent 
rating contemplates PTSD symptoms such as suicidal ideation, 
obsessional rituals, near continuous panic or depression 
affecting the ability to function independently, and 
inability to establish and maintain effective relationships. 
In the veteran's case, there is no evidence of psychosis, 
hallucinations, or memory impairment. In several VA treatment 
notes, she repeatedly reports having good relationships with 
her children and friends. Although the veteran once sought 
hospitalizations for a medication overdose, she has 
repeatedly denied any suicidal intentions. 

The medical records reflects that the veteran's consistent 
PTSD symptoms include insomnia, depression, and anxiety. 
However, there is no evidence that the veteran's depression 
or stress levels are of such a severity to affecting her 
ability function independently. The record shows that the 
veteran maintains her own residence and is currently 
employed. 
In sum, the Board finds that the veteran's PTSD symptoms do 
not approximate the criteria for a rating in excess of 50 
percent for her service connected PTSD disability. See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  


ORDER

A rating in excess of 50 percent for a service connected PTSD 
is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


